 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Eugene Nunnery,                                           Case No.: 3:19-cv-00618-JAD-WGC

 4             Petitioner                                    Order Denying Reconsideration of
                                                             Acceptance of Conflict Waiver and
 5 v.                                                           Granting Extension of Time

 6 William Gittere, et al.,
                                                                      [ECF Nos. 10, 12]
 7             Respondents

 8

 9            In this capital habeas corpus action, the court appointed the Federal Public Defender’s

10 Office for the District of Nevada (FPD) to represent the petitioner, Eugene Nunnery. 1 Following

11 that appointment, the court accepted Nunnery’s waiver of a potential conflict of interest

12 identified by the FPD with respect to its representation of Nunnery. 2 Respondents have filed a

13 motion for reconsideration requesting reconsideration of the court’s acceptance of Nunnery’s

14 waiver, 3 which Nunnery opposes. 4

15            Having considered the opposing points and authorities, I conclude that respondents do

16 not show reconsideration is warranted. The FPD provided a detailed explanation of the possible

17 conflicts and the measures it has taken (and will take) to prevent conflicts from impacting its

18 representation. 5 Neither the FPD nor any individual assistant FPD was involved in Nunnery’s

19 state court proceedings. The only individuals employed by the FPD who worked directly on

20
     1
21       ECF No. 5.
     2
         ECF No. 9.
22   3
         ECF No. 10.
23   4
         ECF No. 11.
     5
         ECF Nos. 7, 8.
 1 Nunnery’s case in state court were investigators now employed in units of the FPD separate from

 2 the capital habeas unit. 6 Under these circumstances, I find that it is reasonable for the FPD to

 3 believe that it will be able to provide competent and diligent representation to Nunnery in this

 4 case. 7 I further conclude that Nunnery has been fully informed of the conflicts and has waived

 5 them. 8

 6             Nunnery also moves for an extension of time to file an amended petition. 9 The

 7 declaration of Nunnery’s counsel includes factors establishing good cause for the delay and

 8 indicates that opposing counsel does not the request. 10 I will allow the extension but, in doing

 9 so, I make no assurances as to the timeliness of Nunnery’s petition or any claim.

10             IT IS THEREFORE ORDERED that respondents’ Motion for Reconsideration [ECF

11 No. 10] is DENIED.

12             IT IS FURTHER ORDERED that petitioner’s Motion for Extension of Time to File an

13 Amended Petition [ECF No. 12] is GRANTED. Petitioner has until and including

14 September 17, 2020, the file his amended petition. In all other respects, the court’s scheduling

15 order of November 19, 2019, (ECF No. 9) continues to govern these proceedings.

16             Dated: January 22, 2020

17                                                             _________________________________
                                                                      ____
                                                                         _ __________
                                                                                   ________
                                                                                         _ __
                                                                                            _ _
                                                               U.S. District
                                                                      stric  Judge
                                                                              udge Jennifer
                                                                         ict Ju
                                                                         ic             n iffer A.
                                                                                     Jenn       A Dorsey
18

19

20
     6
21       ECF No. 7 at 3.
     7
         See Nevada Rule of Professional Conduct 1.7(b).
22   8
         ECF No. 8.
23   9
         ECF No. 12.
     10
          Id. at 3–10.

                                                       2
